Citation Nr: 1506768	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression.

3.  Entitlement to service connection for residuals of right shoulder rotary tear.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an increased rating for human immunodeficiency virus (HIV) manifestations, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for residuals of frostbite of the left hand, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

10.  Entitlement to a compensable rating for left radial neck fracture residuals. 

11.  Entitlement to a compensable rating for residuals of shingles (Herpes Zoster). 

12.  Entitlement to a compensable rating for right heel spur.

13.  Entitlement to a compensable rating for left heel spur.

14.  Entitlement to a total rating based on unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 2004.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Roanoke, Virginia that denied the issues as listed on the title pages of this decision.  The case was certified to the Board by the St. Petersburg, Florida VA RO.

In January 2009, the Veteran filed a claim of entitlement to service connection for residuals of a left shoulder rotary (rotator cuff?) tear.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Following review of the record, the issues of entitlement to increased ratings for manifestations of the HIV, left hand frostbite residuals, bilateral hearing loss, hypertension, left radial neck fracture residuals, herpes Zoster (shingles), right and left heel spurs, and entitlement to a total rating based on unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for depression was denied in a January 2007 rating decision; the Veteran did not file an appeal or file new and material evidence within one year of notification of the decision. 

2.  Evidence added to the record since the final determination is relevant and probative of the issue of entitlement to service connection for an acquired psychiatric disorder, including depression.

3.  There is competent evidence of record that the Veteran has depression that is of service onset or is secondary to service-connected disability.

4.  The Veteran is in receipt of the maximum schedular rating for unilateral and bilateral tinnitus. 


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for depression has been received since the final determination and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  Resolving reasonable doubt in favor of the Veteran, depression is of service onset or is proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110, 1131 (2014); §§ 3.102, 3.310 (2014).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for unilateral or bilateral tinnitus. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, for which he claims service connection is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder and the grant of entitlement to service connection for depression, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

As to the claim of entitlement to an increased rating for tinnitus, VCAA notice is not required because the issue involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310.  

Factual Background and Legal Analysis

Service connection for an acquired psychiatric disorder, claimed as depression, was originally denied in a January 2007 rating decision.  The Veteran did not file an appeal.  This decision is final.  38 U.S.C.A § 7105.  He attempted to reopen the claim in October 2009.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claim of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence received since the January 2007 rating decision that denied service connection for depression includes voluminous VA outpatient records showing treatment for psychiatric symptoms, as well as the report of an examination conducted for VA in March 2010 by a board-certified psychiatrist.  The examiner stated that the Veteran had major depressive disorder resulting from his emotional response to his HIV positivity and other medical problems.  The examiner further stated that the Veteran's depression developed in the service several years after he was diagnosed as HIV positive.  

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  The VA March 2010 examination report finds that the probable onset of psychiatric disability was in service and/or is related to the Veteran's service-connected HIV.  The opinion supports the claim in a manner not previously demonstrated.  Such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.156.  As such, the claim is reopened.  This matter is further addressed in the decision that follows.


Service connection for an acquired psychiatric disorder, including depression.

As noted above, when examined for VA compensation purposed in March 2010, the examiner attributed depression to his HIV status in service and thereafter.  This opinion is both competent and probative.  The record does not reflect any clinical evidence to the contrary.  As Court held in Guerrieri v. Brown, 4 Vet.App. 467, 471 (1993), the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Id.  The Board finds that all of these conditions are satisfied in the instant case.  In view of such, the Board concludes that a basis for service connection of depression is demonstrated.  The benefit of the doubt is thus resolved in favor of the Veteran by finding that service connection for depression is warranted. 38 C.F.R. § 3.102.  

In reaching this decision the Board offers no opinion as to what rating is warranted for depression.  The Board further notes that under 38 C.F.R. § 4.88b (2014), psychiatric manifestations may be rated separately from HIV if a higher overall evaluation results, but not in combination assignable with the provisions of the Diagnostic Code governing the rating for illnesses related to HIV. 


Increased Rating for Tinnitus

The Veteran has requested an increased evaluation for tinnitus, currently rated 10 percent disabling. 

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities. 

Recurrent tinnitus is assigned a 10 percent rating.  Under Note (2), only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260. 

Legal Analysis

The provisions of 38 C.F.R. § 4.25(b) (2014) and Diagnostic Code 6260 limit a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus is currently evaluated as 10 percent disabling.  This is the maximum schedular rating available for this disability. See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis to award a higher or separate schedular evaluation for tinnitus, the appeal must be denied by operation of law and regulation. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the grounds of lack of legal merit).  The Board finds that there is no allegation or finding that extraschedular consideration is indicated, and there is no evidence suggesting a need for frequent hospitalization or excessive absences at work due to tinnitus shown which might suggest entitlement to an extraschedular rating for tinnitus.

ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including depression, is granted.

Entitlement to service connection for depression is granted. 

Entitlement to an increased or separate rating for tinnitus is denied.


REMAND

The Veteran asserts that he has residuals of right shoulder rotary tear and headaches that are of service onset for which service connection should be granted.  He also maintains that the symptoms associated with his service-connected HIV manifestations, left hand frostbite residuals, bilateral hearing loss, hypertension, left radial neck fracture residuals, shingles, and right and left heel spurs are more severely disabling than reflected by the currently assigned disability evaluations.  Lastly, he avers that he is totally disabled and unable to obtain or maintain any gainful employment due to service-connected disability.  

Review of the Veteran's service treatment records discloses that an HIV medical history dated in December 2003 noted a history of chronic headaches.  He was seen for bilateral shoulder pain of one month's duration in March 2004 for which an assessment of joint pain localized in the shoulder was rendered.  The post service record reflects that he receives VA outpatient treatment for bilateral shoulder complaints.  The Board observes, however, that the appellant has not had a VA compensation examination that specifically evaluates the shoulders or headache symptomatology.  VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  As such, the Veteran should be scheduled for a VA examination in each respect.

Further, a review of the record discloses that the Veteran does not appear to have had VA compensation and pension examinations for any of the service-connected disabilities at issue since June 2006 except for shingles in July 2010.  The United States Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability has increased in severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran must be afforded VA examinations to determine the current nature and extent of his service-connected HIV manifestations, left hand frostbite residuals, bilateral hearing loss, hypertension, left radial neck fracture residuals, shingles, and right and left heel spurs.

Additionally, review of the record reflects that the Veteran receives continuing VA treatment for multiple claimed disorders.  The most recent clinical records date through December 2010.  VA has constructive possession of any subsequent records created by VA.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  Hence, they must be retrieved and associated with the other evidence on file.  Therefore, records dating from January 2011 to the present should be requested and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from January 2011 to the present and associate them with the claims folder or Virtual VA.  All attempts to obtain records should be documented.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for VA examinations of his shoulders and headaches by appropriate clinicians.  The examiner must be provided access to the claims folder and Virtual VA for review prior to the examinations.  The examination reports should include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings should be reported.  After reviewing the claims folder and examining the Veteran, the examiners should provide diagnoses, and an opine whether it is at least as likely as not (a 50 percent or better probability) that any current headache and/or right and left shoulder disability are related to symptoms in service, or are more likely of post service onset and unrelated to active duty.  The examiner must also address whether it is at least as likely as not that any headache disorder is caused by, or made worse by the Veteran's HIV disorder, to include any medications taken for that disease. 

The examiners must provide full rationale for the opinions and reference the facts relied upon in reaching their conclusions. 

3.  The Veteran must also be scheduled for appropriate VA examinations to determine the nature and extent of his HIV, left hand frostbite residuals, bilateral hearing loss, hypertension, left radial neck fracture residuals, shingles, and right and left heel spurs.  The claims folder and access to Virtual VA/VBMS must be made available to the examiners.  All appropriate tests and studies must be conducted and clinical findings should be reported.  The appropriate examiner must provide ranges of motion for the service-connected arm, hand, and foot disorders and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination, as appropriate.  The appropriate examiner must address whether the appellant since 2010 has developed of AIDS related opportunistic infections or neoplasms.

The examiners must provide well supported opinions as to the functional effects of each of the Veteran's service-connected disorders on his ability to secure and maintain gainful employment.

4.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal, to include the issue of entitlement to total rating based on unemployability due to service-connected disability.  If any benefit sought is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


